Following entry of the Opinion and Award for the Full Commission filed November 19, 1997, counsel for plaintiff appealed the attorney's fee to the Superior Court as provided in N.C. Gen. Stat. § 97-90 (c).  In an order filed February 13, 1998, the Honorable Claude Sitton, Superior Court Judge, modified the Commission's fee approval so as to allow plaintiff's counsel 30% of the funds being paid or to be paid under the Order Approving Compromise Settlement Agreement.
IT IS THEREFORE ORDERED that the Order of  November 19, 1997, previously approving an attorney's fee be amended and revised by deleting the figure "$13,750.00 and in lieu thereof inserting the figure "$16,500.00." It is further ordered that counsel for plaintiff receive the amount of $2,750.00 balance of said fee from his client trust account. Any accrued interest earned to date shall be paid directly to the plaintiff.
No additional costs are due this Commission.
This 25th day of March, 1998.
                                  S/ ____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ __________________ LAURA K. MAVRETIC COMMISSIONER
S/ __________________ BERNADINE S. BALLANCE COMMISSIONER